



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Madore, 2015 ONCA 20

DATE:  20150115

DOCKET: C58294

Feldman, Simmons and Pardu

BETWEEN

Her Majesty the Queen

Respondent

and

Joey Armand Madore

Appellant

David W. F. Gault, for the appellant

J. Sandy Tse, for the respondent

Heard: January 14, 2015

On appeal from the sentence imposed on October 30, 2012
    by Justice Catherine Ann Kehoe of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The Crown concedes that the appeal of the sentence should be allowed and
    the credit for presentence custody should be on the 1.5:1 basis so that the
    sentence should be varied to 68 months less 24 months credit for presentence
    custody.  The sentence is varied to that extent.

[2]

The appeal as to conviction is dismissed as abandoned as per
    notice filed by the appellant on December 9, 2014.


